Citation Nr: 1534258	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a left knee condition, to include as secondary to service-connected relaxation, medial collateral ligament of the right knee.

2.  Entitlement to a disability rating in excess of 20 percent for relaxation, medial collateral ligament of the right knee.


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2013 statement, the Veteran's representative requested a DRO hearing.  On September 18, 2014, the Veteran agreed to an informal conference in lieu of a formal hearing.  At the informal conference, it was decided and agreed upon that the Veteran would have a current examination of his service-connected right knee condition and an examination with a medical opinion regarding the Veteran's left knee condition, to include as secondary to his service-connected relaxation, medial collateral ligament of the right knee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Because the record did not establish the presence of a left knee disability, service connection for a left knee condition, to include as secondary to service-connected relaxation, medial collateral ligament of the right knee, was denied by a rating decision in October 2010.  The Veteran did not appeal this denial and that decision became final.

2.  The evidence presented since the October 2010 decision, does not show the Veteran to have a left knee disability.  

3.  The Veteran's right knee disability has not been productive of severe instability.  


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied service connection for a left knee condition, to include as secondary to service-connected relaxation, medial collateral ligament of the right knee, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  The Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a left knee condition, to include as secondary to service-connected relaxation, medial collateral ligament of the right knee.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a schedular disability rating in excess of 20 percent for relaxation, medial collateral ligament of the right knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  December 2011 and July 2012 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  

The Veteran was provided with VA examinations in March 2012 and October 2014.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a left knee disability.  The last final denial was issued by the RO in October 2010.  The claim was denied because the RO found that there was no evidence of a left knee condition in the Veteran's service treatment records, no evidence that a presumptive condition manifested within any applicable time period after his discharge from service, and the September 2010 VA examination showed no diagnosis of a left knee condition.  The September 2010 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.  

Since the September 2010 rating decision, VA treatment records, VA examinations, and the Veteran's May 2012 claim form in which he contended that he now had developed problems in his left knee due to overuse caused by his right knee injury,  have been added to the claims file.  This evidence, however, is essentially cumulative.  It shows the Veteran's ongoing complaints of knee problems, including his belief the left was caused by the right, all of which is given medical attention.  Indeed, the Veteran, has been provided various aids to mobility.  However, there remains no competent evidence the Veteran has a left knee condition.  Imaging is shown to be normal, and current examination findings (October 2014) were essentially normal.  In view of this, the Board concludes that new and material evidence has not been submitted.  The claim is not reopened, and this aspect of the appeal is denied.  


IV.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran is currently service-connected for relaxation, medial collateral ligament, of the right knee, evaluated as 20 percent disabling under Diagnostic Code 5257, effective July 2, 1952.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 20 percent disabling for a moderate impairment and a 30 percent disabling for a severe impairment.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2014).  

The appeal period before the Board begins on December 5, 2011, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

At the March 2012 VA examination, the Veteran was diagnosed with relaxation, medical collateral ligament of the right knee and oblique tear in posterior horn of medial meniscus of the right knee.  The examiner noted that the oblique tear in posterior horn of medial meniscus of the right knee is not related to the service-connected right knee condition.  At the VA examination, the Veteran reported that his right knee gave way frequently, his right knee had gotten a lot worse in the past three years, and that he had constant right knee pain.  Upon examination, the Veteran had normal range of motion of the right knee with no objective evidence of painful motion.  Examination showed no functional loss for the right lower extremity, but the examiner noted interference with sitting, standing, and weight-bearing.  Joint stability tests were normal, there was no evidence of history of recurrent patellar subluxation/ dislocation, and the examiner noted that the Veteran had not had a meniscal condition or surgical procedure for a meniscal condition.  The examiner noted that a May 2011 MRI of the right knee documented "collateral ligaments are intact" and therefore, the Veteran's service-connected relaxation, medial collateral ligament, right knee, would not be the cause of the right knee giving out.  The examiner also noted there was no degenerative arthritis or traumatic arthritis documented.

In a May 2012 statement, the Veteran reported he could not drive, walk or stand without assistance due to his right knee.  Along with this statement, he submitted buddy statements in support of his claim.  The buddy statements maintain that on August 30, 2011, the Veteran was walking with the assistance of a walker and fell to the ground.

At the September 2014 informal conference, the Veteran used a motorized scooter and reported that he had difficulty standing and no longer drove.

At the October 2014 VA examination, the Veteran reported that he could not walk due to his knees and used an electric scooter or wheelchair.  He reported painful knees upon rising and his knees giving way.  Range of motion of the right knee was normal and joint stability tests were normal.  The examiner noted no evidence or history of recurrent patellar subluxation/ dislocation.  The examiner also noted that the Veteran had a meniscal tear of the right knee and that no degenerative or traumatic arthritis was documented in the imaging studies of the knees.  The examiner concluded that there was no functional loss of the right knee.  He determined that the subjective report of inability to stand and walk unassisted are out of proportion to the objective finding of knee imaging and the current knee examination, and were unrelated to the either the right knee or the left knee.  He further determined there is no subjective or objective evidence to suggest that there would be additional functional loss of the knee(s) as result of an acute flareup.

A rating in excess of 20 percent for relaxation, medial collateral ligament of the right knee is not warranted under DC 5257.  As noted above, the Veteran has continuously reported instability in his statements, VA examinations, and VA treatment records, and the record shows that he uses a wheelchair and scooter.  However, both the March 2012 and October 2014 VA examinations showed normal joint stability tests and noted no evidence of history of patellar subluxation/ dislocation.  Further, the October 2014 VA examiner found the Veteran's reports of inability to stand and walk unassisted to be out of proportion to the objective finding of knee imaging and the current knee examination.  Accordingly, the Veteran's recurrent subluxation or lateral instability is not characterized as severe.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  The medical evidence shows no evidence of ankylosis, limitation of flexion or extension, or impairment of tibia and fibula.  See DCs 5256, 5260, 5261, 5262.  Further, the March 2012 examiner determined that the Veteran's oblique tear in posterior horn of medial meniscus of his right knee is not related to his service-connected disability.  Accordingly, a rating in excess of 20 percent for relaxation, medial collateral ligament of the right knee is not warranted.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that referral for extra-schedular consideration is not warranted here.  The probative medical evidence shows the Veteran's service-connected right knee disability is not producing the symptoms the Veteran is attributing to it; i.e, the complaints of instability, pain, interference with sitting, standing, and weight-bearing, and inability to walk.  (See, e.g., March 2012, and October 2014 VA examinations).  Moreover, given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's right knee disability picture.  Likewise, it is shown the Veteran retired in 1990 after 31 years as he was eligible based on age and duration of work.  Frequent hospitalizations are not shown.  The Board finds, therefore, that referral for extra-schedular consideration is not warranted.

The Board has also consider the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims an inability to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the evidence of record does not show, nor has the Veteran contended, that the Veteran's right knee condition prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.





ORDER

The appeal to reopen service connection claim for a left knee condition, to include as secondary to service-connected relaxation, medial collateral ligament of the right knee, is denied.  

Entitlement to a disability rating in excess of 20 percent for relaxation, medial collateral ligament of the right knee, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


